       Case 2:20-cr-00097-ECM-KFP Document 56 Filed 08/04/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 2:20-cr-97-ECM
                                                  )
BILLY HERMAN POWELL                               )

                      MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendant Billy Herman Powell’s motion to

continue trial (doc. 55) filed on August 3, 2021. Jury selection and trial are presently set

on the term of court commencing on August 16, 2021. For the reasons set forth below,

the court will grant a continuance of the trial pursuant to 18 U.S.C. § 3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C.

§ 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides

in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
      Case 2:20-cr-00097-ECM-KFP Document 56 Filed 08/04/21 Page 2 of 2




3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(i), (iv).

       Counsel for the Defendant was appointed to represent the Defendant on July 23,

2021, and trial is scheduled to commence on August 16, 2021. Counsel asserts that

additional time is necessary to meet with the Defendant, review discovery, conduct an

investigation, and prepare for trial. The government does not oppose a continuance.

After careful consideration, the Court finds that the ends of justice served by granting a

continuance of this trial outweigh the best interest of the public and the Defendant in a

speedy trial. Thus, for good cause, it is

       ORDERED that the motion to continue (doc. 55) is GRANTED, and jury selection

and trial are CONTINUED from August 16, 2021 to the trial term set to commence on

October 18, 2021 at 10:00 a.m. in Montgomery, Alabama. All deadlines tied to the trial

date are adjusted accordingly, except the dispositive motion deadline is not extended.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the

October trial term.

       Done this 4th day of August, 2021.

                                           /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
